Citation Nr: 1520166	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-12 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for pulmonary embolism, to include as secondary to service-connected psoriatic arthritis.

2.  Whether the reduction of the disability rating assigned for psoriatic arthritis from 40 percent to noncompensable, effective May 24, 2007, was proper.

3.  Entitlement to a disability rating in excess of 40 percent for psoriatic arthritis.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Harry J. Binder, Attorney



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to July 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In August 2014, the Veteran appointed a private attorney as his representative.  See VA Form 21-22a, Appointment of Individual as Claimant's Representative.

In an August 2014 letter, the Veteran's representative indicated that the Veteran wished to file a claim for an increased evaluation for posttraumatic stress disorder (PTSD).  The Board notes that the Veteran is service-connected for an adjustment disorder with depressed mood, but not PTSD.  In any event, the Board does not have jurisdiction over the matter, and it is referred to the Agency of Original Jurisdiction (AOJ) for clarification and appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The electronic folder in VBMS contains a copy of the August 2014 VA Form 21-22a, and a letter from the Veteran's representative.  The electronic folder in Virtual VA contains VA treatment records dated from May 2010 to October 2012, which were reviewed by the RO and the Board.  Otherwise the electronic folders contain irrelevant or duplicate documents.

The issues of entitlement to service connection for pulmonary embolism, to an increased evaluation for psoriatic arthritis, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

The August 2008 rating decision, which reduced the disability rating for the Veteran's psoriatic arthritis from 40 percent to noncompensable, failed to comply with pertinent law and regulations. 


CONCLUSION OF LAW

The August 2008 rating decision that reduced the disability rating for psoriatic arthritis from 40 percent to noncompensable, effective May 24, 2007, was improper and is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from the Veteran's contention that the RO improperly reduced the disability rating for his service-connected psoriatic arthritis from 40 percent to noncompensable.  For the reasons discussed below, the Board finds that the rating reduction was improper and that restoration of the 40 percent rating for psoriatic arthritis is warranted.  Therefore, a discussion of whether VA complied with its duties to notify and assist the claimant is unnecessary.  

There are both procedural and substantive aspects of reductions of disability ratings.  The procedural aspects primarily have to do with notice to the veteran of a proposed rating reduction and are specified at 38 C.F.R. § 3.105(e) (2014).  In this case, because the reduction did not change the Veteran's total or combined service-connected evaluation and did not reduce his benefits, the procedural requirements set forth in 38 C.F.R. § 3.105(e) do not apply.

The substantive aspects of reductions are specified at 38 C.F.R. § 3.344.  Under 38 C.F.R. § 3.344, the RO must find the following:  (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995). 

When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

In this case, the Veteran was assigned a 40 percent rating for psoriatic arthritis in a January 2000 rating decision, effective February 6, 1995.  Therefore, when his rating was reduced effective May 24, 2007, it had been in effect for more than five years, and the provisions of 38 C.F.R. § 3.344 apply. 

The reduction is void because the provisions of 38 C.F.R. § 3.344 were not met.  In this respect, the August 2008 rating decision reflects no suggestion of any consideration of 38 C.F.R. § 3.344 at all.  The decision to reduce was not in accordance with law for several reasons.  The January 2008 VA examination upon which the reduction was based found there was no psoriatic arthritis, but also noted that the arthritis was intermittent with remissions.  It made no finding whether the condition had resolved or whether it was reasonably certain that any material improvement would be maintained under the conditions of life.  Furthermore, the RO did not address whether that VA examination was as full and complete as the examination on which the 40 percent rating was established, did not discuss whether there was other evidence showing material improvement, and did not discuss or find that it was reasonably certain that the material improvement found would be maintained under the ordinary conditions of life.  Upon review of the medical evidence of record and the Veteran's competent lay statements, there appears to be no significant changes around the time of the reduction.  Therefore, the RO erred in its August 2008 rating action by reducing the evaluation for psoriatic arthritis to noncompensable effective May 24, 2007.

The law provides that, where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).


ORDER

A 40 percent evaluation for psoriatic arthritis is restored, effective May 24, 2007.


REMAND

First, a remand is required to obtain outstanding records.  The record reflects that the Veteran previously filed a worker's compensation claim and received vocational   rehabilitation benefits from VA.  See May 2008 Request for Employment Information in Connection with Claim for Disability Benefits; November 2007 Statement in Support of Claim.  These records may be relevant to his current appeal.  As such, pursuant to the duty assist, the Board finds that these records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2014); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, any outstanding VA treatment records should be obtained.  

Second, a remand is required to obtain another VA examination for psoriatic arthritis.  Historically, the Veteran complained of intermittent joint pain and swelling affecting his hands, wrists, elbows, shoulders, back, hips, and knees.  See VA examinations dated in July 1994, August 1999, and October 2000.  He also had a workplace injury that resulted in a right shoulder torn rotator cuff.  A May 2007 VA x-rays showed mild degenerative joint disease and scoliosis of the thoracic spine.  A January 2008 VA general medical examination indicated that the Veteran had limited motion in multiple joints; however, the examiner indicated that there was no evidence of psoriatic arthritis found on examination.  A March 2014 VA examination report reflects that the Veteran had arthritic changes of the hands and wrists bilaterally and psoriatic arthritis of the thoracolumbar spine.  Based on the foregoing, it is unclear which joint symptoms are attributed to psoriatic arthritis.  Therefore, the Board finds that another VA examination is needed for additional clarification.  See 38 C.F.R. § 3.159(c)(4) (2014).

Third, a remand is required to obtain a VA medical examination and medical opinion for pulmonary embolism.  In this case, the Veteran has contended that his pulmonary embolism resulted from decreased mobility caused by his service-connected psoriatic arthritis.  Private treatment records from Walker Baptist Medical Center indicate that the Veteran was admitted for pulmonary embolism in November 2005 and June 2006.  A June 2006 record notes that the Veteran slept sitting up in a chair each evening because of his psoriatic arthritis.  He said that he awoke on the day of admission with left-sided back pain radiating to the front.   A CT scan revealed pulmonary emboli.  In September 2009, the Veteran submitted an Internet article from webmd noting that psoriatic arthritis can cause inflammation in other areas of the body, including the heart and lungs.  

A VA general medical examination was conducted in January 2008.  The examiner opined that the medication used to treat psoriasis did not cause blood clots; however, the examiner did not comment on whether psoriatic arthritis can cause or aggravate pulmonary embolisms.  Therefore, a remand is needed for an additional VA examination and medical opinion.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In conjunction with the Veteran's claim for TDIU, the Board finds that a social and industrial survey is needed to ascertain the current impact of the Veteran's disabilities on his ability to work.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request authorization to obtain records involving a claim for worker's compensation reportedly filed while working at St. Martin in the Pines.  Thereafter, attempt to obtain any relevant records regarding the Veteran's claim for worker's compensation benefits. All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact all necessary sources to obtain the Veteran's complete VA vocational rehabilitation file and any documents pertaining to adjudication of entitlement to VA vocational rehabilitation benefits.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

3.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

4.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his psoriatic arthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected psoriatic arthritis.  The appropriate Disability Benefit Questionnaire (DBQ) should be utilized.  

The examiner is requested to measure and record all subjective and objective symptomatology of the Veteran's psoriatic arthritis, to include functional impairment. 

The examiner must identify all affected joints, both at the examination and at any time during the appeal period, i.e., since May 2007, to the present.  For each affected joint, the following must be addressed:  (i) Provide ranges of motion for the affected joint; (ii) Note any range of motion loss that is specifically attributable to pain; (iii) Note any additional functional loss with repetition; (iv) Note where pain starts upon range of motion testing; (v) Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups; (vi) Note whether pain affects the normal working movement of the joint, including any decreased movement, strength, speed, or endurance; (vii) Note any excess fatigability, incoordination, and pain on movement; and (viii) State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

The examiner is also asked to comment on the impact of the Veteran's disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

If possible, the examiner must attempt to distinguish symptoms due other joint maladies from psoriatic arthritis.  If the symptoms cannot be differentiated, the examiner should so state in the report, and explain why. 

5.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the nature and etiology of his pulmonary embolisms.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's pulmonary embolisms are caused or aggravated by the Veteran's psoriatic arthritis.  In rendering this opinion, the examiner must address the Veteran's contention that his immobility caused blood clots and the Internet article noting that psoriatic arthritis can cause inflammation in the heart and lungs.

6.  After obtaining any identified and outstanding records, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning in recent years.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities.  The surveyor should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The surveyor should address the functional effects of each of the service-connected disabilities, in conjunction, so that the Board may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected psoriasis, psoriatic arthritis, adjustment disorder with depressed mood, and appendectomy scar.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


